Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 25th
day of July, 2016, to be effective as of January 1, 2016 (the “Effective Date”)
by and between PRIME MERIDIAN HOLDING COMPANY (the “Holding Company”), a Florida
corporation, PRIME MERIDIAN BANK, a Florida bank (“PMB”) and wholly-owned
subsidiary of the Holding Company, and SAMMIE D. DIXON, JR. (“Executive”). The
Holding Company and PMB are collectively referred to herein as “the Bank.”

BACKGROUND

WHEREAS, Executive currently serves the Chief Executive Officer and President of
the Bank; and

WHEREAS, the Bank and Executive desire to enter an employment agreement to
memorialize the terms of Executive’s employment.

NOW, THEREFORE, in consideration of the payments, consents and acknowledgements
described below, in consideration of Executive’s employment with the Bank, and
in consideration of other good and valuable consideration, the receipt and
sufficiency of all of which is hereby acknowledged, the Bank and Executive agree
as follows:

1. Effective Date; Term. Upon the terms and subject to the conditions set forth
in this Agreement, the Bank hereby employs Executive, and Executive hereby
accepts such employment, for the term commencing on the Effective Date and,
unless otherwise earlier terminated pursuant to Section 4 hereof, the close of
business on the third anniversary of the Effective Date (the “Term”). The third
anniversary of the Effective Date is referred to herein as the “Term End Date.”
Beginning on Term End Date and on each anniversary of the Term End Date
thereafter, the Term shall, without further action by Executive or the Bank, be
extended by an additional one-year period; provided, however, that either party
may cause the Term to cease to extend automatically, by giving written notice to
the other not less than sixty (60) days prior to the scheduled expiration of the
Term. Upon such notice, the Term shall terminate upon the expiration of, as
applicable, the Term End Date or the then-current one-year extension period.
Notwithstanding the foregoing, if a Change in Control (as defined in Exhibit A
attached hereto) occurs during the Term, then, on the effective date of the
Change in Control, the Term shall, without further action by Executive or the
Bank, be extended by an additional three-year period. Thereafter, the Term shall
be extended by an additional one-year period on each anniversary of the Change
in Control instead of each anniversary of the Term End Date and the provisions
regarding notice of non-extension shall apply to the anniversaries of the Change
in Control rather than the anniversaries of the Term End Date.

2. Employment; Extent of Service. Executive is hereby employed on the Effective
Date as the Chief Executive Officer and President of the Holding Company and
PMB. In his capacity as the Chief Executive Officer and President, Executive
shall have the duties, responsibilities and authority commensurate with such
positions and such other duties as may be assigned to him by the Board of
Directors of the Holding Company (the “Holding Company Board”) and the Board of
Directors of the Bank (the “Bank Board”). Executive shall serve as a member of
the Holding Company Board and the Bank Board (subject to Executive’s nomination
and election as a member of such boards for subsequent terms). In his capacity
as the Chief Executive Officer and President, Executive will report directly to
the Holding Company Board and the Bank Board.

 

1



--------------------------------------------------------------------------------

3. Compensation and Benefits.

(a) Base Salary. During the Term, the Bank shall pay to Executive base salary at
the rate of U.S. $282,000 per year (“Base Salary”), less normal withholdings,
payable in approximately equal bi-weekly or other installments as are or become
customary under the Bank’s payroll practices for its Executives from time to
time. The Bank shall review Executive’s Base Salary annually and may increase
or, but only with Executive’s consent, decrease Executive’s Base Salary from
year to year. Such adjusted salary then shall become Executive’s Base Salary for
purposes of this Agreement. The Base Salary shall be apportioned between the
Holding Company and PMB in accordance with the Management Service Agreement
dated as of April 21, 2016 (the “Management Service Agreement”), as such
agreement may be amended from time to time.

(b) Annual Bonus. During the Term, Executive shall be eligible to receive an
annual bonus based upon the achievement of performance goals established from
year to year by the Compensation Committee of the Holding Company Board (the
“Annual Bonus”), which Annual Bonus shall be subject to approval by the Holding
Company Board prior to payment thereof. Any Annual Bonus awarded to Executive
shall be paid by March 15th of the year immediately following the year to which
such bonus relates. The Annual Bonus shall be apportioned between the Holding
Company and PMB in accordance with the Management Service Agreement.

(c) Retirement and Welfare Benefit Plans. During the Term, Executive shall be
entitled to participate in any retirement plans available to other Bank
employees similarly situated to Executive (“Peer Executives”) and the welfare
benefit plans, practices, policies and programs provided by the Bank, and on the
same basis as such Peer Executives.

(d) Expenses. During the Term, Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by Executive in the course of
performing his duties and responsibilities under this Agreement, in accordance
with the policies, practices and procedures of the Bank to the extent available
to other Peer Executives with respect to travel and other business expenses.

(f) Vacation. During the Term, Executive shall be entitled to four (4) weeks
paid vacation time annually on a non-cumulative basis to be paid by the Bank.

(g) Automobile Allowance. During the Term, Executive shall receive an automobile
allowance of $550.00 per month.

(h) Continuing Education. During the Term, the Bank shall reimburse Executive
for the cost of Executive’s professional dues, licensing, membership fees for
professional associations and continuing education costs (“Professional
Expenses”). Reimbursements for Professional Expenses shall be paid within ten
(10) business days following Executive’s submission of evidence of the
incurrence of such Professional Expenses.

4. Termination of Employment.

(a) Death. Executive’s employment shall terminate automatically upon Executive’s
death.

(b) Disability. If the Bank determines in good faith that the Disability (as
defined below) of Executive has occurred during the Term, it may give to
Executive written notice of its intention to terminate Executive’s employment.
In such event, Executive’s employment with the Bank shall terminate effective on
the 30th day after receipt of such written notice by Executive, provided that,
within

 

2



--------------------------------------------------------------------------------

the thirty (30) days after such receipt, Executive shall not have returned to
full-time performance of Executive’s duties. “Disability” shall mean the
inability of Executive, as reasonably determined by the Bank, to perform the
essential functions of his regular duties and responsibilities, with or without
reasonable accommodation, due to a medically determinable physical or mental
illness which has lasted (or can reasonably be expected to last) for a period of
six (6) consecutive months. At the request of Executive or his personal
representative, the Bank’s determination that the Disability of Executive has
occurred shall be certified by a physician mutually agreed upon by Executive, or
his personal representative, and the Bank.

(c) Termination by Bank. The Bank may terminate Executive’s employment during
the Term with or without Cause immediately on written notice to Executive.
“Cause” shall mean: (i) Executive’s failure to follow the reasonable directions
of the Bank Board and the failure to cure such failure to the Bank’s
satisfaction within ten (10) days after receipt of written notice from the Bank
Board specifying the particulars of the failure; (ii) any intentional misconduct
by Executive in connection with the Bank’s business or relating to Executive’s
duties hereunder, or any willful violation of any laws, rules or regulations
applicable to banks or the banking industry generally; (iii) Executive’s
material failure to comply with the Bank’s written policies and the failure to
cure such failure to the Bank’s satisfaction within ten (10) days after receipt
of written notice from the Bank Board specifying the particulars of the failure;
(iv) any act of fraud, misappropriation or embezzlement by Executive; (v) a
material breach of this Agreement that is not cured by Executive within ten
(10) days of written notice by the Bank Board of the breach; or (vi) the
conviction of Executive of, or Executive’s pleading guilty or nolo contendere
to, a felony or a crime involving moral turpitude (including pleading guilty or
nolo contendere to a felony or lesser charge which results from plea
bargaining).

(d) Termination by Executive.

(1) Executive’s employment may be terminated by Executive without Good Reason
(as defined herein) by delivering to the Bank written notice of termination
thirty (30) days prior to the desired date of termination.

(2) Executive’s employment may be terminated by Executive with Good Reason by
first delivering to the Bank written notice setting forth with specificity the
occurrence deemed to give rise to a right to terminate for Good Reason (which
notice must be given no later than thirty (30) days after the initial occurrence
of such event) (the “Good Reason Notice”). If the Bank has not taken action to
correct, rescind or otherwise substantially reverse the occurrence supporting
termination for Good Reason as identified by Executive within thirty (30) days
following its receipt of such Good Reason Notice, then Executive may terminate
his employment for Good Reason; provided, however, that Executive’s date of
termination must occur within a period of ninety (90) days after the occurrence
of an event of Good Reason. For purposes of this Agreement, “Good Reason” shall
mean any of the following, without Executive’s consent: (i) a material
diminution in Executive’s Base Salary; (ii) a material diminution in Executive’s
authority, duties, or responsibilities; (iii) the relocation of the Bank’s
principal office to a location that is more than twenty-five (25) miles from the
location of the Bank’s principal office on the Effective Date; (iv) any material
breach of this Agreement by the Bank; or (v) the Holding Company Board’s or the
Bank Board’s failure to nominate or re-nominate, as applicable, Executive to the
Holding Company Board or the Bank Board, respectively. Good Reason shall not
include Executive’s death or Disability.

 

3



--------------------------------------------------------------------------------

5. Obligations of the Bank upon Termination.

(a) Qualifying Termination. If, during the Term, (i) Executive resigns for Good
Reason or (ii) the Bank terminates Executive’s employment other than for Cause
or Disability (each, a “Qualifying Termination”), then, subject to Section 6
hereof:

(1) the Bank shall pay to Executive in a lump sum in cash within thirty
(30) days after the date of termination, the exact payment date to be determined
by the Bank, Executive’s Base Salary through the date of termination to the
extent not theretofore paid (the “Accrued Salary”);

(2) Executive shall be entitled to receive a pro rata portion of the Annual
Bonus for the year in which the date of termination occurs, equal to (i) the
Annual Bonus, if any, that would have been earned by Executive for such year if
he had remained employed on such payment date, based on actual performance under
applicable financial metrics, multiplied by (ii) a fraction, the numerator of
which is the number of days worked by Executive during such final year and the
denominator of which is 365 (the “Final Year Pro Rata Bonus”), and such Final
Year Pro Rata Bonus shall be paid a single lump sum cash payment at the time
such bonus awards are normally paid for such plan year;

(3) the Bank shall pay to Executive an amount equal to two (2) times Executive’s
then-current Base Salary (the “Non-CIC Severance Payment”); provided, however,
that if such Qualifying Termination occurs during the period beginning three
months prior to, and ending eighteen (18) months after the closing of, a Change
in Control (as defined in Exhibit A attached hereto), then the Bank shall pay to
Executive an amount equal to 2.99 times the sum of (i) Executive’s then-current
Base Salary plus (ii) the average of the Annual Bonuses earned by Executive for
each of the three calendar years immediately preceding the year in which the
date of termination occurs (the “CIC Severance Payment”). Subject to Sections 6
and 12 hereof, the Non-CIC Severance Payment or the CIC Severance Payment, as
applicable, shall be paid in a single lump sum in cash within sixty (60) days
following the date of termination, the exact payment date to be determined by
the Bank. For the avoidance of doubt, Executive shall not be entitled to receive
both the CIC Severance Payment and the Non-CIC Severance Payment;

(4) if Executive elects to continue participation in any group medical, dental,
vision and/or prescription drug plan benefits to which Executive and/or
Executive’s eligible dependents would be entitled under Section 4980B of the
Code (COBRA), then for eighteen (18) months following the date of termination
(the “COBRA Reimbursement Period”), the Bank shall pay to Executive monthly
payments (the “COBRA Payments”) of an amount equal to the excess of (a) the
COBRA cost of such coverage over (b) the amount that Executive would have had to
pay for such coverage if he had remained employed during the COBRA Reimbursement
Period and paid the active employee rate for such coverage, less withholding for
taxes and other similar items; provided, however, that (i) that if Executive
becomes eligible to receive group health benefits under a program of a
subsequent employer or otherwise, the Bank’s obligation to pay any portion of
the cost of health coverage as described herein shall cease, except as otherwise
provided by law; and (ii) the COBRA Reimbursement Period shall only run for the
period during which Executive is eligible to elect health coverage under COBRA
and timely elects such coverage;

(5) the Bank shall continue to pay Executive’s long term disability premiums and
life insurance premiums for Executive for a period of eighteen (18) months (the
“Other Premium Payments”); and

 

4



--------------------------------------------------------------------------------

(6) to the extent not theretofore paid or provided, the Bank shall timely pay or
provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Bank and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).

(b) Termination Other than by Reason of a Qualifying Termination; Expiration of
Term. If Executive’s employment is terminated for any reason other than a
Qualifying Termination, or if Executive’s employment ends because this Agreement
is not renewed in accordance with Section 1, then the Bank shall have no further
obligations to Executive or Executive’s legal representatives under this
Agreement, other than for payment of Accrued Salary and the timely payment or
provision of Other Benefits. Notwithstanding the foregoing, if Executive’s
employment is terminated by reason of his death or Disability, Executive, or his
estate or legal representative, as applicable, shall be entitled to the Final
Year Pro Rata Bonus and, in the case of a termination by reason of his
Disability, COBRA Payments and Other Premium Payments for a period of six
(6) months following the date of termination.

(c) Resignations. Termination of Executive’s employment for any reason
whatsoever shall constitute Executive’s resignation from the Bank Board and the
boards of directors of any subsidiary on which he serves, and resignation as an
officer of the Holding Company and the Bank, and of any of the subsidiaries for
which he serves as an officer.

6. Release of Claims. Notwithstanding anything to the contrary in this
Agreement, the Bank shall be obligated to provide the benefits and payments
specified in Section 5(a)(2), (3), (4) and (5) hereof only if within forty-five
(45) days after the date of termination, Executive shall have executed a full
general release of claims and covenant not to sue in the form attached hereto as
Exhibit B and such Release Agreement shall not have been revoked within any
revocation period specified in the Release Agreement.

7. Protective Covenants.

(a) Definitions. The following capitalized terms used in this Agreement shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:

(i) “Competitive Services” means engaging in the business of community banking
or commercial banking, including, without limitation, originating, underwriting,
closing and selling loans, receiving deposits and otherwise engaging in the
business of banking, as well as the business of providing any other activities,
products, or services of the type conducted, authorized, offered, or provided by
the Bank as of Executive’s Termination Date, or during the two (2) years
immediately prior to Executive’s Termination Date.

(ii) “Confidential Information” means any and all data and information relating
to the Bank, its activities, business, or clients that (i) is disclosed to
Executive or of which Executive becomes aware as a consequence of his employment
with the Bank; (ii) has value to the Bank; and (iii) is not generally known
outside of the Bank. “Confidential Information” shall include, but is not
limited to the following types of information regarding, related to, or
concerning the Bank: trade secrets (as defined by applicable law); financial
plans and data; management planning information; business plans; operational
methods; market studies; marketing plans or strategies; pricing information;
product development techniques or plans; customer lists; customer files, data
and financial information; details of customer contracts; current and
anticipated customer requirements; identifying and other information

 

5



--------------------------------------------------------------------------------

pertaining to business referral sources; past, current and planned research and
development; computer aided systems, software, strategies and programs; business
acquisition plans; management organization and related information (including,
without limitation, data and other information concerning the compensation and
benefits paid to officers, directors, employees and management); personnel and
compensation policies; new personnel acquisition plans; and other similar
information. “Confidential Information” also includes combinations of
information or materials which individually may be generally known outside of
the Bank, but for which the nature, method, or procedure for combining such
information or materials is not generally known outside of the Bank. In addition
to data and information relating to the Bank, “Confidential Information” also
includes any and all data and information relating to or concerning a third
party that otherwise meets the definition set forth above, that was provided or
made available to the Bank by such third party, and that the Bank has a duty or
obligation to keep confidential. This definition shall not limit any definition
of “confidential information” or any equivalent term under state or federal law.
“Confidential Information” shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the Bank.

(iii) “Material Contact” means contact between Executive and a customer or
potential customer of the Bank (i) with whom or which Executive has or had
dealings on behalf of the Bank; (ii) whose dealings with the Bank are or were
coordinated or supervised by Executive; (iii) about whom Executive obtains
Confidential Information in the ordinary course of business as a result of his
employment with the Bank; or (iv) who receives products or services of the Bank,
the sale or provision of which results or resulted in compensation, commissions,
or earnings for Executive within the two (2) years prior to Executive’s
Termination Date.

(iv) “Person” means any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.

(v) “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.

(vi) “Protected Customer” means any Person to whom the Bank has sold its
products or services or actively solicited to sell its products or services, and
with whom Executive has had Material Contact on behalf of the Bank during his
employment with the Bank.

(viii) “Non-Compete Restricted Period” means any time during Executive’s
employment with the Bank, and, if Executive incurs a Qualifying Termination,
then the Non-Compete Restricted Period shall mean during Executive’s employment
plus two (2) years from Executive’s Termination Date by reason of such
Qualifying Termination. Notwithstanding the foregoing, if either the Bank or
Executive provides notice to the other party under Section 1 to cause the Term
to cease to extend automatically, then the Non-Compete Restricted Period shall
end upon expiration of the Term.

(ix) “Non-Recruitment Restricted Period” means any time during Executive’s
employment with the Bank, plus two (2) years from Executive’s Termination Date.
Notwithstanding the foregoing, if either the Bank or Executive provides notice
to the other party under Section 1 to cause the Term to cease to extend
automatically, then the Non-Recruitment Restricted Period shall end upon
expiration of the Term.

(x) “Non-Solicitation Restricted Period” means any time during Executive’s
employment with the Bank, plus two (2) years from Executive’s Termination Date.
Notwithstanding the foregoing, if either the Bank or Executive provides notice
to the other party under Section 1 to cause the Term to cease to extend
automatically, then the Non-Solicitation Restricted Period shall end upon
expiration of the Term.

 

6



--------------------------------------------------------------------------------

(xi) “Restricted Territory” means Gadsden, Jefferson, Leon and Wakulla Counties
in the State of Florida, and anywhere within a twenty (20) mile radius of a
branch office of the Bank that is operational as of the Termination Date.

(xii) “Restrictive Covenants” means the restrictive covenants contained in
Section 7(b) through 7(f) hereof.

(xiii) “Termination” means the termination of Executive’s employment with the
Bank, for any reason, whether with or without cause, upon the initiative of
either party.

(xiv) “Termination Date” means the date of Executive’s Termination.

(b) Restriction on Disclosure and Use of Confidential Information. Executive
agrees that Executive shall not, directly or indirectly, use any Confidential
Information on Executive’s own behalf or on behalf of any Person other than the
Bank, or reveal, divulge, or disclose any Confidential Information to any Person
not expressly authorized by the Bank to receive such Confidential Information.
This obligation shall remain in effect for as long as the information or
materials in question retain their status as Confidential Information. Executive
further agrees that he shall fully cooperate with the Bank in maintaining the
Confidential Information to the extent permitted by law. The parties acknowledge
and agree that this Agreement is not intended to, and does not, alter either the
Bank’s rights or Executive’s obligations under any state or federal statutory or
common law regarding trade secrets and unfair trade practices. Anything herein
to the contrary notwithstanding, Executive shall not be restricted from:
(i) disclosing information that is required to be disclosed by law, court order
or other valid and appropriate legal process; provided, however, that in the
event such disclosure is required by law, Executive shall provide the Bank with
prompt notice of such requirement so that the Bank may seek an appropriate
protective order prior to any such required disclosure by Executive; or
(ii) reporting possible violations of federal, state, or local law or regulation
to any governmental agency or entity, or from making other disclosures that are
protected under the whistleblower provisions of federal, state, or local law or
regulation, and Executive shall not need the prior authorization of the Bank to
make any such reports or disclosures and shall not be required to notify the
Bank that Executive has made such reports or disclosures.

(c) Non-Competition. Executive agrees that, during the Non-Compete Restricted
Period, he will not, without prior written consent of the Bank, directly or
indirectly (a) carry on or engage in Competitive Services within the Restricted
Territory on his own or on behalf of any Person or any Principal or
Representative of any Person, or (b) own, manage, operate, join, control or
participate in the ownership, management, operation or control, of any business,
whether in corporate, proprietorship or partnership form or otherwise where such
business is engaged in the provision of Competitive Services within the
Restricted Territory.

(d) Non-Solicitation of Protected Customers. Executive agrees that, during the
Non-Solicitation Restricted Period, he shall not, without the prior written
consent of the Bank, directly or indirectly, on his own behalf or as a Principal
or Representative of any Person, solicit, divert, take away, or attempt to
solicit, divert, or take away a Protected Customer for the purpose of engaging
in, providing, or selling Competitive Services.

(e) Non-Recruitment of Employees. Executive agrees that during the
Non-Recruitment Restricted Period, he shall not, without the prior written
consent of the Bank, directly or

 

7



--------------------------------------------------------------------------------

indirectly, whether on his own behalf or as a Principal or Representative of any
Person, solicit or induce or attempt to solicit or induce any employee of the
Bank to terminate his employment relationship with the Bank or to enter into
employment with Executive or any other Person.

(f) Return of Materials. Executive agrees that he will not retain or destroy
(except as set forth below), and will immediately return to the Bank on or prior
to the Termination Date, or at any other time the Bank requests such return, any
and all property of the Bank that is in his possession or subject to his
control, including, but not limited to, keys, credit and identification cards,
personal items or equipment, customer files and information, papers, drawings,
notes, manuals, specifications, designs, devices, code, email, documents,
diskettes, CDs, tapes, keys, access cards, credit cards, identification cards,
computers, mobile devices, other electronic media, all other files and documents
relating to the Bank and its business (regardless of form, but specifically
including all electronic files and data of the Bank), together with all
Confidential Information belonging to the Bank or that Executive received from
or through his employment with the Bank. Executive will not make, distribute, or
retain copies of any such information or property.

(g) Enforcement of Restrictive Covenants.

(i) Rights and Remedies Upon Breach. The parties specifically acknowledge and
agree that the remedy at law for any breach of the Restrictive Covenants will be
inadequate, and that in the event Executive breaches, or threatens to breach,
any of the Restrictive Covenants, the Bank shall have the right and remedy,
without the necessity of proving actual damage or posting any bond, to enjoin,
preliminarily and permanently, Executive from violating or threatening to
violate the Restrictive Covenants and to have the Restrictive Covenants
specifically enforced by any court of competent jurisdiction, it being agreed
that any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to the Bank and that money damages would not provide an
adequate remedy to the Bank.

(ii) Severability and Modification of Covenants. Executive acknowledges and
agrees that each of the Restrictive Covenants is reasonable and valid in time
and scope and in all other respects. The parties agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent permitted by law. Each of the Restrictive Covenants
shall be considered and construed as a separate and independent covenant. Should
any part or provision of any of the Restrictive Covenants be held invalid, void,
or unenforceable, such invalidity, voidness, or unenforceability shall not
render invalid, void, or unenforceable any other part or provision of this
Agreement or such Restrictive Covenant. If any of the provisions of the
Restrictive Covenants should ever be held by a court of competent jurisdiction
to exceed the scope permitted by the applicable law, such provision or
provisions shall be automatically modified to such lesser scope as such court
may deem just and proper for the reasonable protection of the Bank’s legitimate
business interests and may be enforced by the Bank to that extent in the manner
described above and all other provisions of this Agreement shall be valid and
enforceable.

8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any employee benefit plan,
program, policy or practice provided by Parent or its affiliated companies and
for which Executive may qualify, except as specifically provided herein. Amounts
that are vested benefits or which Executive is otherwise entitled to receive
under any plan, policy, practice or program of the Bank or any of its affiliated
companies at or subsequent to the date of termination shall be payable in
accordance with such plan, policy, practice or program except as explicitly
modified by this Agreement.

 

8



--------------------------------------------------------------------------------

9. Full Settlement; No Mitigation. The Bank’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Bank may have against
Executive or others. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not Executive obtains other employment.

10. Limitation of Benefits. Notwithstanding anything in this Agreement to the
contrary, in the event it shall be determined that any benefit, payment or
distribution by the Bank to or for the benefit of Executive (whether payable or
distributable pursuant to the terms of this Agreement or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Code, then the aggregate present value of the Payments shall
be reduced (but not below zero) to an amount expressed in present value that
maximizes the aggregate present value of the Payments without causing the
Payments or any part thereof to be subject to the Excise Tax and therefore
nondeductible by the Bank because of Section 280G of the Code (the “Reduced
Amount”). The reduction of the Payments due hereunder, if applicable, shall be
made by first reducing cash Payments and then, to the extent necessary, reducing
those Payments having the next highest ratio of Parachute Value to actual
present value of such Payments as of the date of the change of control, as
determined by an independent, nationally recognized accounting firm or
compensation consulting firm mutually acceptable to the Bank and Executive (the
“Determination Firm”). For purposes of this Section 10, present value shall be
determined in accordance with Section 280G(d)(4) of the Code. For purposes of
this Section 10, the “Parachute Value” of a Payment means the present value as
of the date of the change of control of the portion of such Payment that
constitutes a “parachute payment” under Section 280G(b)(2) of the Code, as
determined by the Determination Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment. All determinations
required to be made under this Section 10, including whether an Excise Tax would
otherwise be imposed, whether the Payments shall be reduced, the amount of the
Reduced Amount, and the assumptions to be utilized in arriving at such
determinations, shall be made by the Determination Firm, which shall provide
detailed supporting calculations both to the Bank and Executive within 15
business days of the receipt of notice from Executive that a Payment is due to
be made, or such earlier time as is requested by the Bank. All fees and expenses
of the Determination Firm shall be borne solely by the Bank.

11. Successors. This Agreement is personal to Executive and shall not be
assignable by Executive otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
Executive’s legal representatives. This Agreement can be assigned by the Bank
and shall be binding and inure to the benefit of the Bank, its successors and
assigns.

12. Code Section 409A.

(a) General. This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of
Section 409A of the Code and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder (and any applicable transition relief
under Section 409A of the Code). Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the Bank
nor its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by Executive as a
result of the application of Section 409A of the Code.

(b) Definitional Restrictions. Notwithstanding anything in this Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would

 

9



--------------------------------------------------------------------------------

otherwise be payable or distributable hereunder by reason of a Change in Control
or Executive’s termination of employment, such Non-Exempt Deferred Compensation
will not be payable or distributable to Executive by reason of such circumstance
unless the circumstances giving rise to such termination of employment meet any
description or definition of “separation from service” in Section 409A of the
Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
affect the dollar amount or prohibit the vesting of any Non-Exempt Deferred
Compensation upon a termination of employment, however defined. If this
provision prevents the payment or distribution of any Non-Exempt Deferred
Compensation, such payment or distribution shall be made at the time and in the
form that would have applied absent the non-409A-conforming event.

(c) Treatment of Installment Payments. Each payment of termination benefits
under Section 5 of this Agreement, including, without limitation, each
installment payment and each payment or reimbursement of premiums for continued
medical, dental, disability or life insurance coverage, shall be considered a
separate payment, as described in Treas. Reg. Section 1.409A-2(b)(2), for
purposes of Section 409A of the Code.

(d) Timing of Release of Claims. Whenever in this Agreement a payment or benefit
is conditioned on Executive’s execution of a release of claims, such release
must be executed and all revocation periods shall have expired within 60 days
after the date of termination; failing which such payment or benefit shall be
forfeited. If such payment or benefit constitutes Non-Exempt Deferred
Compensation, then such payment or benefit (including any installment payments)
that would have otherwise been payable during such 60-day period shall be
accumulated and paid on the 60th day after the date of termination provided such
release shall have been executed and such revocation periods shall have expired.
If such payment or benefit is exempt from Section 409A of the Code, the Bank may
elect to make or commence payment at any time during such period.

(e) Six-Month Delay in Certain Circumstances. Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that would constitute
Non-Exempt Deferred Compensation would otherwise be payable or distributable
under this Agreement by reason of Executive’s separation from service during a
period in which he is a Specified Employee (as defined below), then, subject to
any permissible acceleration of payment by the Bank under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes): (i) the amount of such
Non-Exempt Deferred Compensation that would otherwise be payable during the
six-month period immediately following Executive’s separation from service will
be accumulated through and paid or provided on the first day of the seventh
month following Executive’s separation from service (or, if Executive dies
during such period, within 30 days after Executive’s death) (in either case, the
“Required Delay Period”); and (ii) the normal payment or distribution schedule
for any remaining payments or distributions will resume at the end of the
Required Delay Period. For purposes of this Agreement, the term “Specified
Employee” has the meaning given such term in Code Section 409A and the final
regulations thereunder.

(f) Timing of Reimbursements and In-kind Benefits. If Executive is entitled to
be paid or reimbursed for any taxable expenses under this Agreement, including
but not limited to Sections 3(d), 3(g), 3(h), 5(a)(4) or 5(a)(5), and such
payments or reimbursements are includible in Executive’s federal gross taxable
income, the amount of such expenses reimbursable in any one calendar year shall
not affect the amount reimbursable in any other calendar year, and the
reimbursement of an eligible expense must be made no later than December 31 of
the year after the year in which the expense was incurred. No right of Executive
to reimbursement of expenses under this Agreement, including but not limited to
Sections 3(d), 3(g), 3(h), 5(a)(4) or 5(a)(5) shall be subject to liquidation or
exchange for another benefit.

 

10



--------------------------------------------------------------------------------

13. Regulatory Action.

(a) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. 1818(e)(4) and
(g)(1)), all obligations of the Bank under this Agreement shall terminate, as of
the effective date of such order.

(b) If Executive is suspended and/or temporarily prohibited from participating
in the conduct of the Bank’s affairs by a notice served under Section 8(e)(3) or
8(g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1)), all obligations of the
Bank under this Agreement shall be suspended as of the date of service, unless
stayed by appropriate proceedings. If the charges in the notice are dismissed,
the Bank shall reinstate (in whole or in part) any of its obligations which were
suspended.

(c) If the Bank is in default (as defined in Section 3(x)(1) of the FDIA), all
obligations under this Agreement shall terminate as of the date of default.

(d) All obligations under this Agreement shall be terminated, except to the
extent a determination is made that continuation of the Agreement is necessary
for the continued operation of the Bank (1) by the director of the FDIC or his
or his designee (the “Director”), at the time the FDIC enters into an agreement
to provide assistance to or on behalf of the Bank under the authority contained
in 12(c) of the FDIA; or (2) by the Director, at the time the Director approves
a supervisory merger to resolve problems related to operation of the Bank when
the Bank is determined by the Director to be in an unsafe and unsound condition.

14. Miscellaneous.

(a) Applicable Law; Forum Selection; Consent to Jurisdiction: The Bank and
Executive agree that this Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Florida without giving
effect to its conflicts of law principles. Executive agrees that the exclusive
forum for any action to enforce this Agreement, as well as any action relating
to or arising out of this Agreement, shall be the state or federal courts of the
State of Florida. With respect to any such court action, Executive hereby
(i) irrevocably submits to the personal jurisdiction of such courts;
(ii) consents to service of process; (iii) consents to venue; and (iv) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction, service of process, or venue. The parties
hereto further agree that the state and federal courts of the State of Florida
are convenient forums for any dispute that may arise herefrom and that neither
party shall raise as a defense that such courts are not convenient forums.

(b) Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

(c) Amendments. This Agreement may not be amended or modified otherwise than-by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(d) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
if to Executive, the address on file with the Bank, and if to the Bank, Prime
Meridian Bank, 1897 Capital Circle NE, Second Floor, Tallahassee, Florida,
Attention: Jill McMillan, or to such other address as either party shall have
furnished to the other in writing in accordance herewith. Notice and
communications shall be effective when actually received by the addressee.

 

11



--------------------------------------------------------------------------------

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(f) Withholding. The Bank may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(g) Waivers. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

(h) Entire Agreement. This Agreement contains the entire agreement between the
Bank and Executive with respect to the subject matter hereof and, from and after
the date hereof, this Agreement shall supersede any other agreement, written or
oral, between the parties relating to the subject matter of this Agreement.

(i) Construction. The parties understand and agree that because they both have
been given the opportunity to have counsel review and revise this Agreement, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Instead, the language of all parts of this Agreement shall be
construed as a whole, and according to its fair meaning, and not strictly for or
against either of the parties.

(j) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

(k) Third Party Beneficiary. The parties acknowledge and agree that the Holding
Company is an intended third-party beneficiary of this Agreement and may enforce
the Bank’s rights hereunder.

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the Bank has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

    PRIME MERIDIAN BANK

/s/ Sammie D. Dixon, Jr.

        Sammie D. Dixon, Jr.             By:  

/s/ Richard A. Weidner

      Name:     Richard A. Weidner       Title:   Chairman of the Bank Board    
PRIME MERIDIAN HOLDING COMPANY     By:  

/s/ Richard A. Weidner

      Name:   Richard A. Weidner       Title:   Chairman of the Bank Board

 

12



--------------------------------------------------------------------------------

Exhibit A

Change in Control

For purposes of this Agreement, a “Change in Control” shall mean (i) any
transaction, whether by merger, consolidation, asset sale, recapitalization,
reorganization, combination, stock purchase, tender offer, reverse stock split,
or otherwise, which results in the acquisition of, or beneficial ownership (as
such term is defined under rules and regulations promulgated under the
Securities Exchange Act of 1934, as amended) by any entity, person or any group
thereof acting in concert, of 50% or more of the outstanding shares of common
stock of the Holding Company; or (ii) the sale of 50% or more of the collective
assets of the Holding Company.

For the avoidance of doubt, the occurrence of a Change in Control alone shall
not trigger any payments under this Agreement. Rather, the occurrence of a
Change in Control shall (i) impact the Term, pursuant to Section 1 of this
Agreement, and (ii) dictate the formula for the severance payment, if
applicable, pursuant to Section 5(a)(3) of this Agreement.

 

13



--------------------------------------------------------------------------------

Exhibit B

SEPARATION AGREEMENT

THIS AGREEMENT (the “Agreement”) is entered into as of the Effective Date, as
defined in Paragraph 6 hereof, by and between PRIME MERIDIAN BANK (the “Bank”),
PRIME MERIDIAN HOLDING COMPANY (“PMHC” and, together with the Bank, collectively
referred to herein as the “Company”) and SAMMIE D. DIXON, JR. (“Executive”).
Together, the Company and Executive may be referred to hereinafter as the
“Parties.”

In consideration of the payments, covenants and releases described below, and in
consideration of other good and valuable consideration, the receipt and
sufficiency of all of which is hereby acknowledged, the Company and Executive
agree as follows:

1. Separation from Employment. Executive’s employment with the Company ended on
            (the “Termination Date”). To the extent not already paid to
Executive, within thirty (30) days of the Termination Date, the Company shall
pay to Executive (a) all accrued but unpaid base salary through the Termination
Date; (b) reimbursement for any unreimbursed business expenses properly incurred
by Executive in accordance with Company policy prior to the Termination Date;
and (c) to the extent required by applicable law, cash in lieu of any accrued
but unused vacation through the Termination Date. Additionally, the Company
shall timely pay to Executive any benefits accrued or payable to Executive under
the Company’s benefit plans (in accordance with the terms of such benefit plans
and subject to Paragraph 13 hereof). Executive will receive by separate letter
information regarding his rights regarding continuation of health insurance
under Section 4980B of the Internal Revenue Code (“COBRA”), and to the extent
that Executive has such rights, nothing in this Agreement will change or impair
those rights.

2. Separation Obligations of the Company. In consideration of Executive’s
promises contained in this Agreement, the Company agrees as follows:

a. Severance Pay. The Company will pay to Executive a total gross amount of
            Dollars and             Cents ($            ), less withholding for
taxes and other similar items (the “Severance Pay”). The Severance Pay shall be
paid in a single lump sum within sixty (60) days following the Termination Date.

b. Final Year Bonus. The Company will pay to Executive a pro rata portion of the
annual bonus for fiscal year             (the “Final Year Pro Rata Bonus”). The
Final Year Pro Rata Bonus shall be calculated and paid in accordance with
Section 5(a)(2) of Executive’s Employment Agreement with the Company, dated as
of             , 2016 (the “Employment Agreement”).

c. Reimbursement of COBRA Premiums. If Executive elects to continue
participation in any group medical plan benefits to which Executive and/or
Executive’s eligible dependents would be entitled under COBRA, then for a period
of eighteen (18) months (the “Health Benefits Continuation Period”), the Company
shall pay to Executive a monthly amount equal to             Dollars and
            Cents ($            ); provided, however, that (i) that if Executive
becomes eligible to receive group health benefits under a program of a
subsequent employer or otherwise, the Company’s obligation to pay the cost of
health coverage as described herein shall cease; (ii) the Health Benefits
Continuation Period shall run concurrently with any period for which Executive
is eligible to elect health coverage under COBRA; and (iii) the reimbursement of
the monthly premium for such group health benefits, determined in accordance
with Code Section 4980B and the regulations thereunder, shall be treated as
taxable compensation by including such amount in Executive’s income in
accordance with

 

14



--------------------------------------------------------------------------------

applicable rules and regulations. Executive agrees that, in the event that
during the Health Benefits Continuation Period he becomes eligible to receive
group health benefits under a program of a subsequent employer or otherwise, he
will notify the Company of such status change in writing within seven (7) days
of such status change.

d. Other Premium Payments. For a period of eighteen (18) months, the Company
shall pay to Executive a monthly amount equal to             Dollars and
            Cents ($            ), less withholding for taxes and other similar
items, which reflects the “Other Premium Payments,” as defined in
Section 5(a)(5) of the Employment Agreement.

The Parties acknowledge and agree that the payments and benefits set forth in
this Paragraph 2 exceed any and all actions, pay, and benefits that the Company
might otherwise have owed to Executive by contract or law, and that the payments
and benefits set forth in this Paragraph 2 constitute good, valuable, and
sufficient consideration for Executive’s release and agreements herein. The
Company’s obligation to provide the payments and benefits set forth in this
Paragraph 2 is expressly contingent on Executive executing and not revoking this
Agreement pursuant to Paragraph 6 below.

3. General Release of Claims. In consideration of the payments made to him by
the Company and the promises contained in this Agreement, Executive on behalf of
himself and his agents and successors in interest, hereby UNCONDITIONALLY
RELEASES AND DISCHARGES the Company, its successors, subsidiaries, parent
companies (including, without limitation, Prime Meridian Holding Company),
assigns, joint ventures, and affiliated companies and their respective agents,
legal representatives, shareholders, attorneys, employees, members, managers,
officers and directors (collectively, the “Releasees”) from ALL CLAIMS,
LIABILITIES, DEMANDS AND CAUSES OF ACTION which he may by law release, as well
as all contractual obligations not expressly set forth in this Agreement,
whether known or unknown, fixed or contingent, that he may have or claim to have
against any Releasee for any reason as of the date of execution of this
Agreement. This Release and Covenant Not To Sue includes, but is not limited to,
claims arising under federal, state or local laws prohibiting employment
discrimination; claims arising under severance plans and contracts; and claims
growing out of any legal restrictions on the Company’s rights to terminate its
employees or to take any other employment action, whether statutory, contractual
or arising under common law or case law. Executive specifically acknowledges and
agrees that he is releasing any and all rights under federal, state and local
employment laws including without limitation the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 1981, the Americans With Disabilities Act, the
Family and Medical Leave Act, the Genetic Information Nondiscrimination Act, the
anti-retaliation provisions of the Fair Labor Standards Act, the Employee
Retirement Income Security Act, the Equal Pay Act, the Occupational Safety and
Health Act, the Worker Adjustment and Retraining Notification Act, the Employee
Polygraph Protection Act, the Fair Credit Reporting Act, and any and all other
local, state, and federal law claims arising under statute or common law. It is
agreed that this is a general release and it is to be broadly construed as a
release of all claims, except those that cannot be released by law. This
Agreement shall not in any way be construed as an admission by the Company or
any of the Releasees of wrongdoing or liability or that Executive has any rights
against the Company or any of the Releasees. Executive represents and agrees
that he has not transferred or assigned, to any person or entity, any claim that
he is releasing in this Paragraph 3.

4. Protected Rights. Executive understands that nothing contained in this
Agreement limits his ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, or any
other federal, state or local governmental agency or commission (“Government
Agencies”). Executive further understands that this Agreement does not limit his
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agencies
in connection with any charge or complaint, whether

 

15



--------------------------------------------------------------------------------

filed by Executive, on his behalf, or by any other individual. However, based on
Executive’s release of claims set forth in Paragraph 3 of this Agreement,
Executive understands that he is releasing all claims that he may have, as well
as, to the extent permitted by applicable law, his right to recover monetary
damages or obtain other relief that is personal to Executive in connection with
any claim he is releasing under this Agreement.

5. Acknowledgment. The Company hereby advises Executive to consult with an
attorney prior to executing this Agreement and Executive acknowledges and agrees
that the Company has advised, and hereby does advise, him of his opportunity to
consult an attorney or other advisor and has not in any way discouraged him from
doing so. Executive expressly acknowledges and agrees that he has been offered
at least twenty-one (21) days to consider this Agreement before signing it, that
he has read this Agreement and Release carefully, that he has had sufficient
time and opportunity to consult with an attorney or other advisor of his
choosing concerning the execution of this Agreement. Executive acknowledges and
agrees that he fully understands that the Agreement is final and binding, that
it contains a full release of all claims and potential claims, and that the only
promises or representations he has relied upon in signing this Agreement are
those specifically contained in the Agreement itself. Executive acknowledges and
agrees that he is signing this Agreement voluntarily, with the full intent of
releasing the Company from all claims covered by Paragraph 3.

6. Revocation and Effective Date. The Parties agree Executive may revoke the
Agreement at will within seven (7) days after he executes the Agreement by
giving written notice of revocation to Company. Such notice must be delivered to
            , and must actually be received by [him/her] at or before the
above-referenced seven-day deadline. The Agreement may not be revoked after the
expiration of the seven-day deadline. In the event that Executive revokes the
Agreement within the revocation period described in this Paragraph, this
Agreement shall not be effective or enforceable, and all rights and obligations
hereunder shall be void and of no effect. Assuming that Executive does not
revoke this Agreement within the revocation period described above, the
effective date of this Agreement (the “Effective Date”) shall be the eighth
(8th) day after the day on which Executive executes this Agreement.

7. Termination of Employment Agreement; Survival of Protective Covenants.
Executive acknowledges and agrees that the Employment Agreement is hereby
terminated, without further action by the Parties, as of the Termination Date
and shall be of no further force and effect, and that except as expressly set
forth in this Agreement, the Company shall have no continuing obligations to
Executive under the Employment Agreement; provided, however, that Sections 7 and
14 of the Employment Agreement shall survive and remain in full force and effect
in accordance with their terms.

8. Confidentiality of Agreement. Executive agrees not to disclose the underlying
facts that led up to this Agreement or the terms, amount, or existence of this
Agreement or the benefits Executive is receiving under this Agreement to anyone
other than a member of his immediate family, attorney, or other professional
advisor and, even as to such a person, only if the person agrees to honor this
confidentiality requirement. Such a person’s violation of this confidentiality
requirement will be treated as a violation of this Agreement by Executive. This
Paragraph 8 does not prohibit Executive from disclosing the terms, amount, or
existence of this Agreement to the extent necessary legally to enforce this
Agreement. Anything herein to the contrary notwithstanding, Executive shall not
be restricted from disclosing information that is required to be disclosed by
law, court order, other valid and appropriate legal process, or a valid request
by a Government Agency.

9. Final Agreement. This Agreement contains the entire agreement between the
Company and Executive with respect to the subject matter hereof, and supersedes
all prior agreements between the Parties, except as set forth in Paragraph 7
above. The Parties agree that this Agreement may not be

 

16



--------------------------------------------------------------------------------

modified except by a written document signed by both Parties. The Parties agree
that this Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Agreement and all of which, when
taken together, will be deemed to constitute one and the same agreement.

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Florida without giving effect to its
conflict of law principles.

11. Waiver. The failure of either party to enforce any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provision. Any
waiver of any provision of this Agreement must be in a writing signed by the
party making such waiver. No waiver of any breach of this Agreement shall be
held to be a waiver of any other or subsequent breach.

12. Enforcement. In the event that either Party initiates a lawsuit against the
other Party to enforce its rights under this Agreement or otherwise relating to
or arising under this Agreement, the Party that prevails in such lawsuit shall
be entitled to recover from the other Party his or its attorneys’ fees and costs
incurred in connection with such lawsuit.

13. Code Section 409A. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder. The tax treatment of the benefits provided under the Agreement is
not warranted or guaranteed to Executive, who is responsible for all taxes
assessed on any payments made pursuant to this Agreement, whether under
Section 409A of the Code or otherwise. Neither the Company nor its directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by Executive as a result of the
application of Section 409A of the Code.

The Parties hereby signify their agreement to these terms by their signatures
below.

 

EMPLOYEE

 

Sammie D. Dixon, Jr. Date:  

 

 

PRIME MERIDIAN HOLDING COMPANY By:  

 

Richard A. Weidner, Chairman of the Board

Date:  

 

PRIME MERIDIAN BANK

By:  

 

Richard A. Weidner, Chairman of the Board Date:  

 

 

17